DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	The following is a Final Office action in response to applicant's amendment and response received 05/15/2022, responding to the 02/16/2022 non-final/final office action provided in rejection of claims 1-20.
3.	Claims 3, 8, 14, 16, 17 and 20 have been amended. Claims 1-20 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).

Examiner notes
4. 	(A). Drawings submitted on 05/20/2015 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C). Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
5.	A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.

Response to Arguments
6. 	Applicant's arguments filed 05/15/2022, in particular, pages 10-15, have been fully considered but not persuasive for the following reasons.

With respect to the rejection of claim1 under 35 USC 103(a), Applicant argues that Foresti and Peri-Glass fails to teach or suggest, "wherein which possible states are missing are determined when said simulating is completed, and wherein the accessing and parsing the configuration file includes parsing and enumerating a plurality of different views from the configuration file". (Remark, page 11)
Examiner respectfully disagrees. As explained in the prior final office action that Foresti discloses at paragraph 0067, at operation 735, the user interface coverage system 707 generates (i.e. calculate) a report (i.e. coverage metric) of the user interface controls of the launched software application covered by the automated user interface parsing process. As a result of the report of user interface controls covered (or not covered (i.e. missing state) during the automated user interface parsing process. In response to applicant’s argument not a coverage metric shown, and the coverage metric is not based on a number of states reached by actually simulating available UI states and a number of possible states. Examiner again notes that applicant was looking for word of by word of “coverage metric”, wherein, examiner has a “reason to believe” that a functional limitation perform by the Foresti prior art structure. Foresti discloses at least par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number (i.e. possible state) of potential user interface components are inspected.

With respect to the rejections of independent claims under 35 USC 103(a), Applicant argues that the cited art also fails to teach or suggest, "calculating a coverage metric for said application based on a number of states reached by said simulating of said available user interface states and a number of states possible as enumerated from said configuration file; and comparing the number of states reached during the simulation with the number of states possible and determining whether there are missing states, including calculating one or more coverage values, wherein which possible states are missing are determined when said simulating is completed”. (Remarks, page 11) 
Examiner respectfully disagrees. Examiner elaborated in the explanation of Foresti teaching with regard to the concept of calculating coverage metric based on number of states and number of possible states. Another interpretation of Foresti’s reading of paragraphs 0023 and 0064-0071.  Examiner interpreted on broadest reasonable interpretation on “calculating a coverage metric”, wherein, examiner has a “reason to believe” that a functional limitation perform by the Foresti prior art structure determines what is covered or not covered in the UI inspection based on a simulation.  The structure is the user interface coverage system / inspection coverage system articulated in paragraphs 0064-0071. The structure inherently possesses the functionality-defined limitation. Foresti structure “at operation 710, the user interface coverage system 707 statically collects [i.e. calculate] user interface information from the software application without launching it, including information identifying all available user interface controls and relationships between available user interface controls” (Foresti at par. 0065), as cited in this office action. Further at par. 0067 discloses at operation 735, the user interface coverage system 707 generates [i.e. calculate] a report [i.e. coverage metric] of the user interface controls of the launched software application covered by the automated user interface parsing process. As a result of the report of user interface controls covered (or not covered [i.e. missing state]) during the automated user interface parsing process. In response to applicant’s argument not a coverage metric shown, and the coverage metric is not based on a number of states reached by actually simulating available UI states and a number of possible states is not persuasive. Examiner again notes that applicant was looking for word of by word of “coverage metric”, wherein, examiner has a “reason to believe” that a functional limitation perform by the Foresti prior art structure of determine coverage reads on providing a coverage metric as claimed. Foresti discloses at least par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number [i.e. possible state] of potential user interface components are inspected. Further discloses including calculating one or more coverage values (Foresti at pars. 0064-0065, a routine 700 that may be performed by a user interface coverage system 707 using the same toolset as the user interface inspection system 100 for automatically determining the amount of available user interfaces for a given software application and for determining all possible user interface snapshots is illustrated. According to this embodiment, user interface control coverage automation compares the user interface snapshot files for combinations of user interface controls with the set of user interface controls extracted from the software application that may be displayed during operation of the user interface. The routine 700 begins at start operation 705 and proceeds to operation 710 where user interface resources information is collected/extracted [i.e. calculate] from the software application and is stored in a database. This is a preparation stage where the UI coverage process. At operation 710, the user interface coverage system 707 statically collects [i.e. calculate coverage value] user interface information from the software application), as cited in this office action. In order to determining the available user interfaces and all possible user interfaces, the application must be simulated and the results gathered and analyzed as outlined in paragraphs 0064-0067.  The coverage is subsequently determined from this gathered and analyzed results.  Further par. 0067 clearly shows the Foresti reference compares the user controls engaged or not engaged during the automated user interface coverage process.  This process includes determining which controls are available and which have not been seen by the use interface coverage system during the automated process. Thus, the prior art Foresti teaches the claim limitations and the arguments are unpersuasive.
 	In regard to the limitation of “comparing the number of states reached during the simulation with the number of states possible and determining whether there are missing states, including calculating one or more coverage values, wherein which possible states are missing are determined when said simulating is completed”. Foresti discloses at least paragraph 0008 and 0064-0071, the results of the automated testing method are compared to the results of the user interface inspection to ensure that a maximum number [i.e. possible state] of potential user interface components are inspected. At paragraph 0064-0071 discloses the routine 700 begins at start operation 705 and proceeds to operation 710 where user interface resources information is collected/extracted [i.e. calculate] from the software application and is stored in a database. This is a preparation stage where the UI coverage process. At operation 710, the user interface coverage system 707 statically collects (i.e. calculate coverage value) user interface information from the software application. Further, the information gleaned from the all possible combinations / user interface component combinations available is compared with a walkthrough to determine a coverage (covered / “not covered”) assessment.  See remarks above that Peri-Glass is combined to Foresti in showing the holes, e.g. missing states, in code coverage analysis, as cited in this and previous office action.  Applicant’s argument have been considered but not persuasive.
	
With respect to the rejections of independent claims under 35 USC 103(a), Applicant argues that the Examiner concedes that Foresti does not teach or suggest determining the missing states after simulation, but argues that Peri-Glass does. On pages 20-21 of the office action, the Examiner responds by stating that "(Peri-Glass discloses missing state are determine by displaying coverage grade scale 0-100. Zero being missing/empty/hole coverage with red color, partial coverage with grade>0 and < 100 with yellow color and 100 being full coverage with green color. Fig. 14, pars. 0121-0122, two coverage aspects is shown, displaying all the possible combinations of those aspects. Each combination has a coverage grade, and a corresponding visual indication, to represent the coverage completeness. Grades vary from 0 (for empty coverage or a coverage hole) indicated with a visual indicator, e. g., with red coloring, through partial coverage with grade>0 and < 100 indicated with a different visual indicator, e.g., yellow coloring, up to a grade of 100 (for full coverage) indicated with yet another visual indicator, e. g., green coloring. "hole" or lack of coverage in the testbench. The same techniques can be used without change to verify certain GUI states and cross-checks combinations of states with particular values of inputs are checked. Examiner note: The code illustrates some of the capabilities of the HVL approach to software GUI testing. In general, this testbench code emulates some typical/example user operations against the GUI 802, see par 0100),". Applicant contends that zero grade is not a missing state , Peri-Glass recites in paragraph 120 that "Grades vary from 0 (for empty coverage or a coverage hole) indicated with a visual indicator"  (Remarks, page 11-12)
	Examiner respectfully disagrees. Examiner explained the above how Foresti discloses coverage of possible state by comparing and calculating.  Foresti discloses at paragraph 0067, at operation 735, the user interface coverage system 707 generates (i.e. calculate) a report (i.e. coverage metric) of the user interface controls of the launched software application covered by the automated user interface parsing process. As a result of the report of user interface controls covered (or not covered [i.e. missing state]) during the automated user interface parsing process. In response to applicant’s argument not a coverage metric shown, and the coverage metric is not based on a number of states reached by actually simulating available UI states and a number of possible states. The coverage metric 100 or greater than 90 are determined possible coverage. The range of 10% between 100 and 90 are calculated toward possible coverage state. Foresti further teaches with regard to the concept of calculating coverage metric based on number of states and number of possible states. Another interpretation of Foresti’s reading of paragraphs 0023 and 0064-0071. Examiner interpreted on broadest reasonable interpretation on “calculating a coverage metric”, wherein, examiner has a “reason to believe” that a functional limitation perform by the Foresti prior art structure determines what is covered or not covered in the UI inspection based on a simulation.  The structure is the user interface coverage system / inspection coverage system articulated in paragraphs 0064-0071. The structure inherently possesses the functionality-defined limitation. Foresti structure “at operation 710, the user interface coverage system 707 statically collects [i.e. calculate] user interface information from the software application without launching it, including information identifying all available user interface controls and relationships between available user interface controls” (Foresti at par. 0065), as cited in this office action. Further at par. 0067 discloses at operation 735, the user interface coverage system 707 generates [i.e. calculate] a report [i.e. coverage metric] of the user interface controls of the launched software application covered by the automated user interface parsing process. As a result of the report of user interface controls covered (or not covered [i.e. missing state]) during the automated user interface parsing process. In response to applicant’s argument not a coverage metric shown, and the coverage metric is not based on a number of states reached by actually simulating available UI states and a number of possible states. The combination of Foresti and Peri-Glass discloses the possible and missing coverage. Peri-Glass discloses missing state are determine by displaying coverage grade scale 0-100. Zero being missing/empty/hole coverage with red color, partial coverage with grade>0 and <100 with yellow color and 100 being full coverage with green color. At Fig. 14, pars. 0121-0122, two coverage aspects is shown, displaying all the possible combinations of those aspects. Each combination has a coverage grade, and a corresponding visual indication, to represent the coverage completeness. Grades vary from 0 (for empty coverage or a coverage hole) indicated with a visual indicator, e.g., with red coloring, through partial coverage with grade>0 and <100 indicated with a different visual indicator, e.g., yellow coloring, up to a grade of 100 (for full coverage) indicated with yet another visual indicator, e.g., green coloring. … "hole" or lack of coverage in the testbench. The same techniques can be used without change to verify certain GUI states and cross-checks combinations of states with particular values of inputs are checked. Examiner note: The code illustrates some of the capabilities of the HVL approach to software GUI testing. In general, this testbench code emulates some typical/example user operations against the GUI 802, see par. 0100.

Applicant further contends that additionally, referring to Fig. 7 of Foresti, there is a comparison of the static to runtime ui information to determine coverage in step 730, but there is no comparing the number of states reached during the simulation with the number of states possible, including calculating one or more coverage values. Moreover, the metadata of coding the application is not utilized in simulating available user interface states. (Remarks, page 13)
	Examiner respectfully disagrees. Examiner explained in the as understood by Foresti that the concept of calculating coverage metric based on number of states and number of possible states. Another interpretation of Foresti’s reading of paragraphs 0023 and 0064-0071. Foresti discloses further at least paragraph 0008 and 0064-0071, the results of the automated testing method are compared to the results of the user interface inspection to ensure that a maximum number [i.e. possible state] of potential user interface components are inspected. At paragraph 0064-0071 discloses the routine 700 begins at start operation 705 and proceeds to operation 710 where user interface resources information is collected/extracted [i.e. calculate] from the software application and is stored in a database. This is a preparation stage where the UI coverage process. At operation 710, the user interface coverage system 707 statically collects (i.e. calculate coverage value) user interface information from the software application. Further, the information gleaned from the all possible combinations / user interface component combinations available is compared with a walkthrough to determine a coverage (covered / “not covered”) assessment.  See remarks above that Peri-Glass is combined to Foresti in showing the holes, e.g. missing states, in code coverage analysis, as cited in this and previous office action.  Applicant’s argument have been considered but not persuasive.

Applicant further contends that in addition, there is no teaching or suggestion of wherein the accessing and parsing the configuration file includes parsing and enumerating a plurality of different views from the configuration file. For example, Foresti at par. 0067 operation 735, the user interface coverage system 707 does not deal or suggest with parsing and enumerating the different views from the configuration file. (Remarks, page 13)
	Examiner respectfully disagrees. Foresti's additional feature of "accessing and parsing the configuration file" and “enumerating a plurality of different views from the configuration file” does not exclude the claimed features. Instead, Foresti also teaches the accessing (see, Foresti at Figs. 1-6, par. 0063) and parsing the configuration file includes parsing (see, Foresti at par. 0066) and enumerating a plurality of different views from the configuration file (see. Foresti at pars. 0006, 0071), as cited in this office action. Examiner notes that application cited Foresti’s paragraph 0067 but ignores other paragraphs where Foresti teaches, "accessing and parsing the configuration file" and “enumerating a plurality of different views from the configuration file” does not exclude the claimed features. Instead, Foresti also teaches the accessing (see, Foresti at Figs. 1-6,  par. 0063) and parsing the configuration file includes parsing (see, Foresti at par. 0066) and enumerating a plurality of different views from the configuration file (see, Foresti at pars. 0006, 0071), as cited in this office action.
Applicant’s argument has been fully considered but is not persuasive.
	With respect to the remaining dependent claims, applicant argues that these claims are allowable because the parent claims are also allowable. However, the rejection of the parent claims is maintained. Therefore, the rejection of the dependent claims is also maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-5, 8, 10-11, 13 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Foresti et al. (US 2008/0148235 A1) in view of Peri-Glass et al. (US 2009/0320002 A1).

As to claim 1, Foresti discloses a method of testing an application, said method comprising:
performing a static analysis of metadata of coding of an application (Foresti at Fig. 10, par. 0071, a subsequent running of the user interface inspection system 707, a second test automation script may be executed wherein the first dialog box 810 is opened and the button 815 is selected which will launch the second dialog and a subsequent UI snapshot will be generated. When the static and runtime information is compared in this case, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application; see also par. 0056, the application’s targeted UI are visited by either manual navigation or automation using the UI inspection system; see par. 0058, At operation 625, the user interface inspection system evaluates each user interface snapshot against the rules configured and stored by the user interface inspection system. At par.0065, At operation 710, the user interface coverage system 707 statically collects user interface information from the software application without launching it, including information identifying all available user interface controls and relationships between available user interface controls.”), using a test application program executed by a processor on a computer (Foresti at Figs. 2, 11 par. 0074, computer 1100 comprises a general purpose desktop, laptop, handheld, or other type of computer capable of executing one or more application programs. The computer 1100 includes at least one central processing unit 11 (" CPU"), a system memory 1112, including a random access memory 1118 ("RAM") and a read-only memory ("ROM") 1120, and a system bus 1110 that couples the memory to the CPU 1108. A basic input/output system containing the basic routines that help to transfer information between elements within the computer, such as during startup, is stored in the ROM 1120. The computer 1102 further includes a mass storage device 1114 for storing an operating system 1132, application programs, and other program modules); 
simulating available user interface states of said application based on said static analysis (Foresti at abstract, an automation [i.e. simulation] may be run against the software application user interface before or simultaneous with the user interface inspection to determine whether any potential user interface components will not be or are not covered by a given user interface inspection. The results of the automation may be used to ensure that a maximum number of potential user interface components are inspected); 
accessing (Foresti at Figs. 1-6,  par. 0063, software application may not receive  [i.e. accessing] a corresponding user interface snapshot that may be analyzed by the user interface inspection system 100 against the rules 140 configured for the analyzed software application user interface. That is, depending on the runtime operations of the analyzed software application, some user interface permutations (different combinations of user interface components displayed on the user interface of the analyzed software application) may not be generated by the user interface inspection system 100 for analysis against the configured rules 140) and parsing a configuration file of said application (Foresti at par. 0066, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application … If automated user interface testing is utilized for automated parsing or crawling of the user interface, the automated user interface testing will virtually launch and parse each user interface combination available (in the testing code) to the launched software application) to enumerate states possible for said application (Foresti at pars . 0006, 0071 the user interface inspection system analyzes the attributes of the displayable controls of a runtime user interface against the design guidelines developed for the inspected user interface components and produces reports including information about any deviations between the displayable user interface components and the UI design guidelines. The design guidelines are configured as rules in the UI inspection system and are configurable to serve different purposes. For example, different user interface components or different collections of user interface components may have different sets of configured design rules. In addition, user defined design guidelines may be added to a set of software application developer design guidelines if desired. Using a basic set of design guidelines, users may build increasingly complex guideline sets by combining individual guidelines and associated configured rules. Further, at par. 0071, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application); and 
calculating a coverage metric for said application based on a number of states reached by said simulating said available user interface states and a number of states possible as enumerated from said configuration file (Foresti teaches calculating metric of guarantees [i.e. ensure] at par. 0008, “an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number of potential user interface components are inspected”.  Further, at par. 0032 discloses simulation and number of possible states, “the rule processing operation 145 is enabled by a Rule Processor component or module 146 operative for performing analysis and evaluation of user interface components against configured design [i.e. configuration file] rules for verifying compliance of UI components and combinations of UI components against the rules. … the rule weightings for a given UI are summed up and a comprehensive weighting is computed [i.e. calculating] for each rule by dividing the individual weight for each rule by the sum. A raw score for each rule is computed based on the number rule outputs for a given UI. The higher the number, the lower the raw score. According to an embodiment, the raw scores range from 0.00 to 10.00. All raw scores are next multiplied by the comprehensive weighting to compute a comprehensive score. The total score of a given UI is then computed by summing up all comprehensive scores”);
comparing the number of states reached during the simulation with the number of states possible (Foresti at par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number [i.e. possible state] of potential user interface components are inspected) and 
including calculating one or more coverage values (Foresti at pars. 0064-0065, a routine 700 that may be performed by a user interface coverage system 707 using the same toolset as the user interface inspection system 100 for automatically determining the amount of available user interfaces for a given software application and for determining all possible user interface snapshots is illustrated. According to this embodiment, user interface control coverage automation compares the user interface snapshot files for combinations of user interface controls with the set of user interface controls extracted from the software application that may be displayed during operation of the user interface. The routine 700 begins at start operation 705 and proceeds to operation 710 where user interface resources information is collected/extracted [i.e. calculate] from the software application and is stored in a database. This is a preparation stage where the UI coverage process. At operation 710, the user interface coverage system 707 statically collects [i.e. calculate coverage value] user interface information from the software application); and 
wherein the accessing (Foresti at Figs. 1-6,  par. 0063, software application may not receive  [i.e. accessing] a corresponding user interface snapshot that may be analyzed by the user interface inspection system 100 against the rules 140 configured for the analyzed software application user interface. That is, depending on the runtime operations of the analyzed software application, some user interface permutations (different combinations of user interface components displayed on the user interface of the analyzed software application) may not be generated by the user interface inspection system 100 for analysis against the configured rules 140) and parsing the configuration file includes parsing (Foresti at par. 0066, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application … If automated user interface testing is utilized for automated parsing or crawling of the user interface, the automated user interface testing will virtually launch and parse each user interface combination available (in the testing code) to the launched software application) and enumerating a plurality of different views from the configuration file (Foresti at pars . 0006, par. 0066, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application … If automated user interface testing is utilized for automated parsing or crawling of the user interface, the automated user interface testing will virtually launch and parse each user interface combination available (in the testing code) to the launched software application, 0071 the user interface inspection system analyzes the attributes of the displayable [i.e. different views] controls of a runtime user interface against the design guidelines developed for the inspected user interface components and produces reports including information about any deviations between the displayable user interface components and the UI design guidelines. The design guidelines are configured as rules in the UI inspection system and are configurable to serve different [i.e. different views of configuration file] purposes. For example, different user interface components or different collections of user interface components may have different sets of configured design rules. In addition, user defined design guidelines may be added to a set of software application developer design guidelines if desired. Using a basic set of design guidelines, users may build increasingly complex guideline sets by combining individual guidelines and associated configured rules. Further, at par. 0071, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application).
Foresti does not explicitly discloses the method indicate the determination of possible missing states after simulation.

Peri-Glass discloses wherein which possible states are missing determined when said simulating is completed (Peri-Glass discloses missing state are determine by displaying coverage grade scale 0-100. Zero being missing/empty/hole coverage with red color, partial coverage with grade>0 and <100 with yellow color and 100 being full coverage with green color. Fig. 14, pars. 0121-0122, two coverage aspects is shown, displaying all the possible combinations of those aspects. Each combination has a coverage grade, and a corresponding visual indication, to represent the coverage completeness. Grades vary from 0 (for empty coverage or a coverage hole) indicated with a visual indicator, e.g., with red coloring, through partial coverage with grade>0 and <100 indicated with a different visual indicator, e.g., yellow coloring, up to a grade of 100 (for full coverage) indicated with yet another visual indicator, e.g., green coloring. … "hole" or lack of coverage in the testbench. The same techniques can be used without change to verify certain GUI states and cross-checks combinations of states with particular values of inputs are checked. Examiner note: The code illustrates some of the capabilities of the HVL approach to software GUI testing. In general, this testbench code emulates some typical/example user operations against the GUI 802, see par. 0100),
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method further comprising determining which possible states are missing when said simulating is completed, as disclosed by Peri-Glass for the purpose comparing the identified status against an expected (see paragraph 0100, of Peri-Glass).

As to claim 2, Foresti discloses the method wherein a crawler is applied for parsing the configuration file of the application and search for all possible states (Foresti at par. 0066, at operation 715, the software application is launched so the runtime information for it can be collected. At operation 720, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application), wherein when the comparing determines that there are missing states, then there is searching for transitions into possible missing states, and wherein there is an automatic building of strategies into unreachable states, to provide outputs showing final coverage metrics and conclusions from building the strategies to reach unreachable states (Foresti at par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number [i.e. possible state] of potential user interface components are inspected. Further at par. 0067, discloses automatic build strategies unreachable stats and finding coverage, “At operation 730, the user interface coverage system 707 compares the user interface controls displayed in the various user interface component combinations against the user interface controls baseline generated at operation 710. At operation 730, the user interface inspection coverage system 707 determines which, if any, user interface controls are not engaged during the automated user interface coverage process. That is, at operation 730, the user interface coverage system 707 determines whether any user interface controls available to the software application for inclusion in a given user interface component combination is not seen by the user interface coverage system 707 during the user interface parsing (manual or by automation). … the user interface coverage system 707 provides information on those user interface controls for which user interface snapshots 125 will not (and cannot) be generated for analysis against the rules 140 during the runtime analysis of a launched software application user interface, as described above with reference to FIG. 6. In other words, the user interface coverage system 707 provides information as to which parts of the user interface for an application can and which parts cannot be evaluated using the user interface inspection system 100), the method Application No.: 14/964,210Docket No.: YOR920130539US1YOR.906further comprising determining coverage metrics for a mobile device application from the number of states reached (Foresti at par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number [i.e. number of possible state] of potential user interface components are inspected. Examiner Note: Foresti teaches a user interface coverage inspection to an application that can operate on any type of device.  Thus, it is obvious to Foresti that a well-known type of device is a mobile device).

As to claim 3, Peri-Glass discloses the method further comprising: determining one or more transitions into said missing states (par. 0036, identify those areas of high GUI state coverage and low or missing coverage [i.e. missing state]. The tracked testing metrics provide feedback for the GUI designers and product managers for the aim of robust product test and development); and
providing a prompt to a user to arrive at a missing state, based on said determining of transitions (par. 0036, using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run [i.e. prompt to a user] failed checks while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. See also par. 0080-0084, 0120-0122, 0124, 0131-0135).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method further comprising: determining one or more transitions into said missing states and providing a prompt to a user to attempt to arrive at a missing state, based on said determining of transitions, as disclosed by Peri-Glass, for the purpose of providing the ability to measure or otherwise quantify the degree of GUI state coverage (see paragraph 0038 of Peri-Glass).

As to claim 4, Peri-Glass discloses the method wherein said determining transitions into missing states comprises exercising at least one stored strategy to automatically exercise transitions to obtain additional information (par. 0036, using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run failed checks [i.e. additional information] while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. The tracked testing metrics provide feedback for the GUI designers and product managers for the aim of robust product test and development).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method wherein said determining transitions into missing states comprises exercising at least one stored strategy to automatically exercise transitions to obtain additional information, as disclosed by Peri-Glass, for the purpose of aiming of robust product test and development (see paragraph 0036 of Peri-Glass).
As to claim 5, Foresti discloses the method wherein said stored strategy comprises exercising one or more transitions while determining whether a region of a view changes as a result of one of the transitions (minimum space not being met when rules are applied. At Figs. 1, 2A, 2B, pars. 0033-0036, the Rule Processor Plug-ins component 141 of the user interface inspection system 100 is operative to supply with the Rule Processor 146 with actual assemblies that may be configured in the rules 142 to achieve different rule analyses. … the Rule Processor 146 is responsible for generating a report 151 for allowing a user or developer to see a score and any problems associated with a given user interface snapshot and for receiving other information about the associated user interface snapshot, as described below. Reports generated by Rule Processor 146 are described in further detail below. In addition, the Rule Processor 146 is responsible for exporting the report during operation 150 to the report 151. … operation of a design rule processor that processes user interface design rules interpreted from design guidelines. At operation 202, the Rule Processor 146 loads a snapshot instance 126 prior to checking any rules. The snapshot instance may be in XML format and may contain all the user interface runtime elements that an applicable rule set requires … the rule may not be applied because the subject UI or UI component is an exception to the precondition. The preconditions and exceptions may be a subset of a finite set of UI component properties analyzed by the UI inspection system 100. According to an embodiment, each rule may have at most one precondition and exception set. However, multiple instances within a set are allowed and there is no upper limit.), and wherein the coverage values are based on a number of the plurality of views (the UI to determine the code coverage at pars. 0027-0029, A snapshot operation 125 is illustrative the generation of one or more "snapshot" instances 126 of user interface components or combinations of user interface components for analyzing against the design guidelines or rules described herein. According to embodiments of the present invention, at software application runtime, one or more user interface snapshots are generated for analyzing against the design guidelines or rules … a different snapshot instance for a given user interface may include all buttons or other user interface components of the main user interface when a dropdown menu is deployed in the main user interface. Another example snapshot file of the same user interface may include the combination of controls displayed in the user interface after a given control is selected … a different set of design guidelines may be developed for any number of software application user interfaces, or alternatively, a single set of design guidelines may be developed for user interfaces of different software applications comprising a family or suite of applications to ensure a consistent look and feel of user interface components across the family or suite of software applications. Further, see par. 0065-0071).

As to claim 8, Foresti discloses the method as embodied as a module in an application testing program, wherein the calculating further comprises comparing the number of states reached with the number of possible states (Foresti at par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number[i.e. possible state] of potential user interface components are inspected), including calculating one or more coverage values (Foresti at pars. 0064-0065, a routine 700 that may be performed by a user interface coverage system 707 using the same toolset as the user interface inspection system 100 for automatically determining the amount of available user interfaces for a given software application and for determining all possible user interface snapshots is illustrated. According to this embodiment, user interface control coverage automation compares the user interface snapshot files for combinations of user interface controls with the set of user interface controls extracted from the software application that may be displayed during operation of the user interface. The routine 700 begins at start operation 705 and proceeds to operation 710 where user interface resources information is collected/extracted [i.e. calculate] from the software application and is stored in a database. This is a preparation stage where the UI coverage process. At operation 710, the user interface coverage system 707 statically collects [i.e. calculate coverage value] user interface information from the software application), and when evaluation determines that there are missing states, searching for transitions into any missing states, and automatically building strategies into unreachable states to output indicating the coverage metrics (Foresti at par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number [i.e. possible state] of potential user interface components are inspected. Further at par. 0067, discloses automatic build strategies unreachable stats and finding coverage, “At operation 730, the user interface coverage system 707 compares the user interface controls displayed in the various user interface component combinations against the user interface controls baseline generated at operation 710. At operation 730, the user interface inspection coverage system 707 determines which, if any, user interface controls are not engaged during the automated user interface coverage process. That is, at operation 730, the user interface coverage system 707 determines whether any user interface controls available to the software application for inclusion in a given user interface component combination is not seen by the user interface coverage system 707 during the user interface parsing (manual or by automation). … the user interface coverage system 707 provides information on those user interface controls for which user interface snapshots 125 will not (and cannot) be generated for analysis against the rules 140 during the runtime analysis of a launched software application user interface, as described above with reference to FIG. 6. In other words, the user interface coverage system 707 provides information as to which parts of the user interface for an application can and which parts cannot be evaluated using the user interface inspection system 100) and inputs exercised in each of the views out of a total number of controls (Foresti at par. 0067 discloses at operation 735, the user interface coverage system 707 generates [i.e. calculate] a report [i.e. coverage metric] of the user interface controls of the launched software application covered by the automated user interface parsing process. As a result of the report of user interface controls covered (or not covered [i.e. missing state]) during the automated user interface parsing process. In response to applicant’s argument not a coverage metric shown, and the coverage metric is not based on a number of states reached by actually simulating available UI states and a number of possible states. Examiner again notes that applicant was looking for word of by word of “coverage metric”, wherein, examiner has a “reason to believe” that a functional limitation perform by the Foresti prior art structure. Foresti discloses at least par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number [i.e. possible state] of potential user interface components are inspected. Further discloses including calculating one or more coverage values);
further comprising based on differences between the plurality of different views (Foresti at pars. 0006, 0071 the user interface inspection system analyzes the attributes of the displayable [i.e. different views] controls of a runtime user interface against the design guidelines developed for the inspected user interface components and produces reports including information about any deviations between the displayable user interface components and the UI design guidelines. The design guidelines are configured as rules in the UI inspection system and are configurable to serve different [i.e. different views of configuration file] purposes. For example, different user interface components or different collections of user interface components may have different sets of configured design rules. In addition, user defined design guidelines may be added to a set of software application developer design guidelines if desired. Using a basic set of design guidelines, users may build increasingly complex guideline sets by combining individual guidelines and associated configured rules. Further, at par. 0071, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application), both in a rendered form and in a general form (Foresti discloses formats are EXML and text. At Figs. 6A, B, 7, par. 0056-0059, User interface snapshot files are generated and obtained for each permutation of the user interfaces that may be displayed for the analyzed software application. As described above, the user interface snapshots generated and obtained by the user interface inspection system 100 may be formatted according to the Extensible Markup Language. … evaluates each user interface snapshot against the rules configured and stored by the user interface inspection system 100 at operation 620. According to an embodiment, each snapshot for each potential user interface of the launched application may be analyzed … data analysis/post processing operation 640, any number of uses of the reported evaluation data may be made as desired by a user of the inspection system 100), transitioning into views that are unreachable (Foresti at par. 0067, discloses automatic build strategies unreachable stats and finding coverage, “At operation 730, the user interface coverage system 707 compares the user interface controls displayed in the various user interface component combinations against the user interface controls baseline generated at operation 710. At operation 730, the user interface inspection coverage system 707 determines which, if any, user interface controls are not engaged during the automated user interface coverage process. That is, at operation 730, the user interface coverage system 707 determines whether any user interface controls available to the software application for inclusion in a given user interface component combination is not seen by the user interface coverage system 707 during the user interface parsing (manual or by automation). … the user interface coverage system 707 provides information on those user interface controls for which user interface snapshots 125 will not (and cannot) be generated for analysis against the rules 140 during the runtime analysis of a launched software application user interface, as described above with reference to FIG. 6. In other words, the user interface coverage system 707 provides information as to which parts of the user interface for an application can and which parts cannot be evaluated using the user interface inspection system 100), wherein a mobile crawler is applied for parsing the configuration file of the application and search for all possible states (Foresti discloses parsing file with mobile crawler par. 0066, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application … If automated user interface testing is utilized for automated parsing or crawling of the user interface, the automated user interface testing will virtually launch and parse each user interface combination available (in the testing code) to the launched software application. Further discloses search for possible state at pars. 0006 and 0071 “the user interface inspection system analyzes the attributes of the displayable controls of a runtime user interface against the design guidelines developed for the inspected user interface components and produces reports including information about any deviations between the displayable user interface components and the UI design guidelines. The design guidelines are configured as rules in the UI inspection system and are configurable to serve different purposes. For example, different user interface components or different collections of user interface components may have different sets of configured design rules. In addition, user defined design guidelines may be added to a set of software application developer design guidelines if desired. Using a basic set of design guidelines, users may build increasingly complex guideline sets by combining individual guidelines and associated configured rules. Further, at par. 0071, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application”. Examiner Note: when the "Report" tab is selected, the user interface inspection system 100 searches the path of a selected UI snapshot to find the associated XML file and user interface snapshot, see par. 0053. The design guidelines which are configured into a set of user interface rules are run against user interfaces of the analyzed software application as those user interfaces appear to a user of the analyzed software application at application runtime, see par. 0062. illustrated in FIG. 7, may be run automatically as part of the UI inspection and analysis process, illustrated in FIG. 6. Alternatively, the automated UI parsing process, illustrated in FIG. 7, may be run as a standalone process for determining all potential user interface component combinations for a selected software application, see par. 0068).

Peri-Glass discloses wherein coverage values are based on a number of views reached out of a total number of views, or a number of controls (par. 0036, using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run [i.e. prompt to a user] failed checks while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. See also par. 0080-0084, 0120-0122, 0124, 0131-0135; note also par. 0116-0117, wherein “child_num” value is randomly generated while constraining its value to be “less than” the number of available children, See also Figure 24),

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method determining one or more transitions into said missing states, as disclosed by Peri-Glass, for the purpose of aiming of robust product test and development (see paragraph 0036 of Peri-Glass).

As to claim 10, it is a non-transitory storage medium claim, having similar limitations of claim 1. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 1.

As to claim 11, Foresti the non-transitory storage medium wherein said method is embodied as a module in an application testing program, and wherein the calculating further comprises comparing the number of states reached with the number of possible states(Foresti discloses comparing possible state at Fig. 10, par. 0071, when the static and runtime information is compared in this case, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application; see also par. 0056, the application’s targeted UI are visited by either manual navigation or automation using the UI inspection system; see par. 0058, at operation 625, the user interface inspection system evaluates each user interface snapshot against the rules configured and stored by the user interface inspection system.; Further at par.0065, at operation 710, the user interface coverage system 707 statically collects user interface information from the software application without launching it, including information identifying all available user interface controls and relationships between available user interface controls), wherein a mobile crawler is applied for parsing the configuration file of the application and search for all possible states (Foresti at par. 0066, at operation 715, the software application is launched so the runtime information for it can be collected. At operation 720, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application).

As to claim 13, Foresti teaches an apparatus, comprising:
a processor (Foresti at Fig. 2, par. 0022, a dedicated rule processor subsequently analyzes the attributes of UI controls defined in each UI snapshot file against the design guidelines developed for the inspected user interface components (plus any user-defined design guidelines) and produces reports including information about any deviations between the displayable user interface components and the UI design guidelines), and a memory system accessible by said processor, wherein said memory system stores a set of computer-readable instructions that permit said processor to execute a method of testing an application program, said set of computer-readable instructions comprising(Foresti at pars.0022, 0073 and 0075-0076 ):
performing a static analysis of metadata of coding of an application (Foresti at Fig. 10, par. 0071, a subsequent running of the user interface inspection system 707, a second test automation script may be executed wherein the first dialog box 810 is opened and the button 815 is selected which will launch the second dialog and a subsequent UI snapshot will be generated. When the static and runtime information is compared in this case, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application; see also par. 0056, the application’s targeted UI are visited by either manual navigation or automation using the UI inspection system; see par. 0058, At operation 625, the user interface inspection system evaluates each user interface snapshot against the rules configured and stored by the user interface inspection system. At par.0065, At operation 710, the user interface coverage system 707 statically collects user interface information from the software application without launching it, including information identifying all available user interface controls and relationships between available user interface controls.”), using a test application program executed by a processor on a computer (Foresti at Figs. 2, 11 par. 0074, computer 1100 comprises a general purpose desktop, laptop, handheld, or other type of computer capable of executing one or more application programs. The computer 1100 includes at least one central processing unit 11 (" CPU"), a system memory 1112, including a random access memory 1118 ("RAM") and a read-only memory ("ROM") 1120, and a system bus 1110 that couples the memory to the CPU 1108. A basic input/output system containing the basic routines that help to transfer information between elements within the computer, such as during startup, is stored in the ROM 1120. The computer 1102 further includes a mass storage device 1114 for storing an operating system 1132, application programs, and other program modules);  
simulating available user interface states of said application based on said static analysis (Foresti at abstract, an automation [i.e. simulation] may be run against the software application user interface before or simultaneous with the user interface inspection to determine whether any potential user interface components will not be or are not covered by a given user interface inspection. The results of the automation may be used to ensure that a maximum number of potential user interface components are inspected); 
accessing (Foresti at Figs. 1-6,  par. 0063, software application may not receive  [i.e. accessing] a corresponding user interface snapshot that may be analyzed by the user interface inspection system 100 against the rules 140 configured for the analyzed software application user interface. That is, depending on the runtime operations of the analyzed software application, some user interface permutations (different combinations of user interface components displayed on the user interface of the analyzed software application) may not be generated by the user interface inspection system 100 for analysis against the configured rules 140) and parsing a configuration file of said application Foresti at par. 0066, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application … If automated user interface testing is utilized for automated parsing or crawling of the user interface, the automated user interface testing will virtually launch and parse each user interface combination available (in the testing code) to the launched software application) to enumerate states possible for said application (Foresti at pars . 0006, 0071 the user interface inspection system analyzes the attributes of the displayable controls of a runtime user interface against the design guidelines developed for the inspected user interface components and produces reports including information about any deviations between the displayable user interface components and the UI design guidelines. The design guidelines are configured as rules in the UI inspection system and are configurable to serve different purposes. For example, different user interface components or different collections of user interface components may have different sets of configured design rules. In addition, user defined design guidelines may be added to a set of software application developer design guidelines if desired. Using a basic set of design guidelines, users may build increasingly complex guideline sets by combining individual guidelines and associated configured rules. Further, at par. 0071, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application); 
calculating a coverage metric for said application based on a number of states reached by said simulating of said available user interface states and a number of states possible as enumerated from said configuration file (Foresti teaches calculating metric of guarantees [i.e. ensure] at par. 0008, “an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number of potential user interface components are inspected”.  Further, at par. 0032 discloses simulation and number of possible states, “the rule processing operation 145 is enabled by a Rule Processor component or module 146 operative for performing analysis and evaluation of user interface components against configured design [i.e. configuration file] rules for verifying compliance of UI components and combinations of UI components against the rules. … the rule weightings for a given UI are summed up and a comprehensive weighting is computed [i.e. calculating] for each rule by dividing the individual weight for each rule by the sum. A raw score for each rule is computed based on the number rule outputs for a given UI. The higher the number, the lower the raw score. According to an embodiment, the raw scores range from 0.00 to 10.00. All raw scores are next multiplied by the comprehensive weighting to compute a comprehensive score. The total score of a given UI is then computed by summing up all comprehensive scores”); 
comparing the number of states reached during the simulation with the number of states possible (Foresti at par. 0008, an automated testing method may be run against a software application user interface to determine whether any potential user interface components will not be or are not covered [i.e. missing state] by a given user interface inspection. The results of the automated testing method are compared to the results of the user interface inspection and may be used to ensure that a maximum number [i.e. possible state] of potential user interface components are inspected), including calculating one or more coverage values (Foresti at pars. 0064-0065, a routine 700 that may be performed by a user interface coverage system 707 using the same toolset as the user interface inspection system 100 for automatically determining the amount of available user interfaces for a given software application and for determining all possible user interface snapshots is illustrated. According to this embodiment, user interface control coverage automation compares the user interface snapshot files for combinations of user interface controls with the set of user interface controls extracted from the software application that may be displayed during operation of the user interface. The routine 700 begins at start operation 705 and proceeds to operation 710 where user interface resources information is collected/extracted [i.e. calculate] from the software application and is stored in a database. This is a preparation stage where the UI coverage process. At operation 710, the user interface coverage system 707 statically collects [i.e. calculate coverage value] user interface information from the software application).

Foresti does not explicitly discloses the method indicate the determination of possible missing states after simulation.

Peri-Glass discloses determining which possible states are missing when said simulating is completed (Peri-Glass discloses missing state are determine by displaying coverage grade scale 0-100. Zero being missing/empty/hole coverage with red color, partial coverage with grade>0 and <100 with yellow color and 100 being full coverage with green color. Fig. 14, pars. 0121-0122, two coverage aspects is shown, displaying all the possible combinations of those aspects. Each combination has a coverage grade, and a corresponding visual indication, to represent the coverage completeness. Grades vary from 0 (for empty coverage or a coverage hole) indicated with a visual indicator, e.g., with red coloring, through partial coverage with grade>0 and <100 indicated with a different visual indicator, e.g., yellow coloring, up to a grade of 100 (for full coverage) indicated with yet another visual indicator, e.g., green coloring. … "hole" or lack of coverage in the testbench. The same techniques can be used without change to verify certain GUI states and cross-checks combinations of states with particular values of inputs are checked. Examiner note: The code illustrates some of the capabilities of the HVL approach to software GUI testing. In general, this testbench code emulates some typical/example user operations against the GUI 802, see par. 0100); 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method further comprising determining which possible states are missing when said simulating is completed, as disclosed by Peri-Glass for the purpose comparing the identified status against an expected (see paragraph 0100, of Peri-Glass).

As to claim 16, Peri-Glass discloses the method wherein said coverage metric and said number of states reached takes into account any missing states reached via a prompt or prompts to a user to arrive at a missing state and any missing states reached using any automatically exercised transitions (par. 0036, Using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run [i.e. prompt to a user] failed checks while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. The tracked testing metrics provide feedback for the GUI designers and product managers for the aim of robust product test and development. See also par. 0080-0084, 0120-0122, 0124, 0131-0135).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method coverage metric number of states reached takes into account any missing states reached via a prompt or prompts to a user to attempt to arrive at a missing state and any missing states reached using any automatically exercised transitions, as disclosed by Peri-Glass, for the purpose of providing the ability to measure or otherwise quantify the degree of GUI state coverage (see paragraph 0038 of Peri-Glass).

As to claim 17, Peri-Glass discloses the method further comprising at least one of: determining one or more transitions into said missing states; and providing a prompt to a user to arrive at a missing state, based on said determining of transitions, wherein calculating the coverage metric of guarantees includes coverage information based on a number of views reached out of a total number of views to indicate quality and completeness of testing (par. 0036, using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run [i.e. prompt to a user] failed checks while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. See also par. 0080-0084, 0120-0122, 0124, 0131-0135).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method determining one or more transitions into said missing states, as disclosed by Peri-Glass, for the purpose of aiming of robust product test and development (see paragraph 0036 of Peri-Glass).

As to claim 18, Foresti discloses the method of claim wherein said determining of transitions into missing states comprises at least one of: 
in a case in which two distinct views differ only in one region, determining a transition responsible for said different region (Foresti discloses that the rules run permutations for the test to determine the coverage and thus it test if the simulation is contrary to the guidelines by pixel distances, e.g. different regions are determined and the violation. At pars. 0031-0032, the Rules Database component 140 contains the rules created and exported by the Rule Configurator module 136 during operation 135 for use by the UI inspection system 100 in analyzing the UI snapshots 125. When configuring rules, a given rule may have different base weights depending on the importance of the rule in a given UI component combination and depending on an importance of each rule to a desired user interface display attribute. According to an embodiment, a weighting may be set for each rule on a scale of 0.0 to 10.0. For example, a rule that filters out invisible controls can be given zero (0.0) as a weighting … Thus, if such a user interface button is analyzed according to these weighted rules, then if the button does contain sufficient space for including a text-based label, but does not have a required thickness of an included shadow border, then this particular example user interface component will receive a higher score than a similar button that does not have sufficient space for a text-based label, but that includes a shadow border having a proper thickness. …  The scoring generated by the Rule Processor component 146 is based on the rules and rules weightings, described above. According to an embodiment, the rule weightings for a given UI are summed up and a comprehensive weighting is computed for each rule by dividing the individual weight for each rule by the sum. A raw score for each rule is computed based on the number rule outputs for a given UI. The higher the number, the lower the raw score. According to an embodiment, the raw scores range from 0.00 to 10.00. All raw scores are next multiplied by the comprehensive weighting to compute a comprehensive score. The total score of a given UI is then computed by summing up all comprehensive scores).

As to claim 19, Peri-Glass discloses the apparatus wherein said method further comprises at least one of: determining one or more transitions into said missing states; and providing a prompt to a user to attempt to arrive at a missing state (par. 0036, using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run [i.e. prompt to a user] failed checks while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. See also par. 0080-0084, 0120-0122, 0124, 0131-0135).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method further comprising: determining one or more transitions into said missing states and providing a prompt to a user to attempt to arrive at a missing state, based on said determining of transitions, as disclosed by Peri-Glass, for the purpose of providing the ability to measure or otherwise quantify the degree of GUI state coverage (see paragraph 0038 of Peri-Glass).

As to claim 20, Foresti discloses wherein a mobile crawler is applied for parsing the configuration file of the application and search for all possible states (Foresti discloses parsing file with mobile crawler par. 0066, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application … If automated user interface testing is utilized for automated parsing or crawling of the user interface, the automated user interface testing will virtually launch and parse each user interface combination available (in the testing code) to the launched software application. Further discloses search for possible state at pars. 0006 and 0071 “the user interface inspection system analyzes the attributes of the displayable controls of a runtime user interface against the design guidelines developed for the inspected user interface components and produces reports including information about any deviations between the displayable user interface components and the UI design guidelines. The design guidelines are configured as rules in the UI inspection system and are configurable to serve different purposes. For example, different user interface components or different collections of user interface components may have different sets of configured design rules. In addition, user defined design guidelines may be added to a set of software application developer design guidelines if desired. Using a basic set of design guidelines, users may build increasingly complex guideline sets by combining individual guidelines and associated configured rules. Further, at par. 0071, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application”. Examiner Note: when the "Report" tab is selected, the user interface inspection system 100 searches the path of a selected UI snapshot to find the associated XML file and user interface snapshot, see par. 0053. The design guidelines which are configured into a set of user interface rules are run against user interfaces of the analyzed software application as those user interfaces appear to a user of the analyzed software application at application runtime, see par. 0062. illustrated in FIG. 7, may be run automatically as part of the UI inspection and analysis process, illustrated in FIG. 6. Alternatively, the automated UI parsing process, illustrated in FIG. 7, may be run as a standalone process for determining all potential user interface component combinations for a selected software application, see par. 0068).

Foresti does not explicitly disclose the apparatus wherein said coverage metric and said number of states reached takes into account any missing states reached via a prompt or prompts to a user to attempt to arrive at a missing state or states and any missing states reached using any automatically exercised transitions.

However, Peri-Glass  discloses the apparatus wherein said coverage metric and said number of states reached takes into account any missing states reached via a prompt or prompts to a user to attempt to arrive at a missing state or states  and any missing states reached using any automatically exercised transitions (par. 0036, Using a test plan regression manager also allows the software verification or quality assurance engineer to set up a targeted regression involving multiple tests, to run regressions using the same tests with multiple seeds (which control the random number generation process), to analyze the regression results in terms of passed/failed checks, to automatically re-run [i.e. prompt to a user] failed checks while preserving the random seed as necessary, and finally to explicitly analyze and identify those areas of high GUI state coverage and low or missing coverage. The tracked testing metrics provide feedback for the GUI designers and product managers for the aim of robust product test and development. See also par. 0080-0084, 0120-0122, 0124, 0131-0135).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method coverage metric number of states reached takes into account any missing states reached via a prompt or prompts to a user to attempt to arrive at a missing state and any missing states reached using any automatically exercised transitions, as disclosed by Peri-Glass, for the purpose of providing the ability to measure or otherwise quantify the degree of GUI state coverage (see paragraph 0038 of Peri-Glass).

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Foresti et al. (US 2008/0148235 A1) in view of Peri-Glass et al. (US 2009/0320002 A1) and further in view of Prakash et al. (US 9,021,446 B2) .
 
As to claim 6, Foresti discloses the method as embodied in a set of computer-readable instructions tangibly embodied on a non-transitory storage medium executable by a computer (Foresti at par. 0076, computer-readable media may comprise computer storage media and communication media. Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data. Computer storage media includes, but is not limited to, RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, digital versatile disks ("DVD"), or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by the computer 1100), wherein the user interface states in a code under testing are simulated based on the static analysis of the metadata (Foresti discloses simulated based on the static analysis of the metadata at abstract, an automation [i.e. simulation] may be run against the software application user interface before or simultaneous with the user interface inspection to determine whether any potential user interface components will not be or are not covered by a given user interface inspection. The results of the automation may be used to ensure that a maximum number of potential user interface components are inspected. Further at Fig. 10, par. 0071 discloses static analysis of the metadata, “a subsequent running of the user interface inspection system 707, a second test automation script may be executed wherein the first dialog box 810 is opened and the button 815 is selected which will launch the second dialog and a subsequent UI snapshot will be generated. When the static and runtime information is compared in this case, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application; see also par. 0056, the application’s targeted UI are visited by either manual navigation or automation using the UI inspection system; see par. 0058, at operation 625, the user interface inspection system evaluates each user interface snapshot against the rules configured and stored by the user interface inspection system.; par.0065, At operation 710, the user interface coverage system 707 statically collects user interface information from the software application without launching it, including information identifying all available user interface controls and relationships between available user interface controls..”), wherein the parsing further includes a mobile crawler is applied to parse the configuration file and search for all possible states (Foresti discloses parsing file with mobile crawler par. 0066, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application … If automated user interface testing is utilized for automated parsing or crawling of the user interface, the automated user interface testing will virtually launch and parse each user interface combination available (in the testing code) to the launched software application. Further discloses search for possible state at pars. 0006 and 0071 “the user interface inspection system analyzes the attributes of the displayable controls of a runtime user interface against the design guidelines developed for the inspected user interface components and produces reports including information about any deviations between the displayable user interface components and the UI design guidelines. The design guidelines are configured as rules in the UI inspection system and are configurable to serve different purposes. For example, different user interface components or different collections of user interface components may have different sets of configured design rules. In addition, user defined design guidelines may be added to a set of software application developer design guidelines if desired. Using a basic set of design guidelines, users may build increasingly complex guideline sets by combining individual guidelines and associated configured rules. Further, at par. 0071, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application”), and wherein the calculating further comprises comparing the number of states reached with the number of possible states (Foresti discloses comparing possible state at Fig. 10, par. 0071, when the static and runtime information is compared in this case, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application; see also par. 0056, the application’s targeted UI are visited by either manual navigation or automation using the UI inspection system; see par. 0058, at operation 625, the user interface inspection system evaluates each user interface snapshot against the rules configured and stored by the user interface inspection system.; Further at par.0065, at operation 710, the user interface coverage system 707 statically collects user interface information from the software application without launching it, including information identifying all available user interface controls and relationships between available user interface controls), including calculating one or more coverage values, and when evaluation determines that there are missing states (Foresti at pars. 0064-0065, a routine 700 that may be performed by a user interface coverage system 707 using the same toolset as the user interface inspection system 100 for automatically determining the amount of available user interfaces for a given software application and for determining all possible user interface snapshots is illustrated. According to this embodiment, user interface control coverage automation compares the user interface snapshot files for combinations of user interface controls with the set of user interface controls extracted from the software application that may be displayed during operation of the user interface. The routine 700 begins at start operation 705 and proceeds to operation 710 where user interface resources information is collected/extracted [i.e. calculate] from the software application and is stored in a database. This is a preparation stage where the UI coverage process. At operation 710, the user interface coverage system 707 statically collects [i.e. calculate coverage value] user interface information from the software application),

Examiner note: Foresti does not explicitly disclose parsing further includes a mobile crawler is applied to parse the configuration file. However, Foresti at paragraph 0066 teaches well-known crawler methods to that would crawl the user interface code and therefore it would be well known to those of ordinary skill in the art that a well-known crawler is used to parse the configuration file to determine the states.

Foresti does not explicitly disclose searching for transitions into any missing states and automatically building strategies into unreachable states to output indicating the coverage metrics.

However, Prakash discloses searching for transitions into any missing states (Prakash at col. 5 ll. 14-21, variety of permutations of structures and search techniques can be employed. For instance, this example assumes that the function will be executed for each root level uncovered code unit and that the graph representation being traversed does not include vertices for covered code units. In another example, the structure that represents a code unit accommodates indication of the represented code as covered or uncovered [i.e. missing state]), and automatically building strategies into unreachable states to output indicating the coverage metrics (Prakash at Figs. 1, 2, 5, 6, col. 6, ll. 23-33, Indication of uncoverage [i.e. missing state] values or potential coverage values [i.e. metrics] adds significant guidance [i.e. strategy] for maximizing coverage of test data efficiently. Potential coverage values may guide developers to target one or more root level uncovered code units with the most substantial impact on coverage in a significantly more efficient manner than manually parsing the code. The potential coverage values may be encoded in one or more of HTML, XML, SHTML, etc., for display [i.e. output] in a web browser; displayed in an application window according to operating system parameters; encoded in ASCII format in a text file; compressed and transmitted. Further, see col. 6, ll. 45-67 and col. 7, ll. 1-11).
Foresti discloses calculating code coverage metric for application based on a number of states reached by simulating available user interface states and a number of missing states. Prakash also discloses well-known structural information and coverage information for a program can be examined to derive uncoverage information about a code. It would have been obvious to those in the ordinary skill in the art before the effective filing of the application to apply the known technique of Prakash to the environment in the same way to the system of Foresti to enhance coverage metrics mechanism, and automatically building strategies into unreachable states to output indicating the coverage metrics of Foresti in the same manner as that of Prakash. (See Abstract, Figs. 1, 2, 5, 6, summary, col. 6, ll. 23-33 and col. 7, ll. 1-11 of Prakash). See, MPEP 2143.01(C).

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Foresti et al. (US 2008/0148235 A1) in view of Peri-Glass et al. (US 2009/0320002 A1) and further in view of Prakash et al. (US 9,021,446 B2) and further in view of Moorthi et al (2013/0152047 A1).

As to claim 7, Foresti does not explicitly disclose the method wherein said non-transitory storage medium comprises one of: a memory device on a computer, as storing instructions for application programs that can selectively be executed by said computer or that can be selectively downloaded to another computer via a network; a memory device on said computer, as storing instructions for an application program currently being executed by a processor on said computer; and a standalone memory device that can be inserted into an input port of a computer and uploaded onto said computer.
However, Moorthi discloses the method wherein said non-transitory storage medium comprises one of: a memory device on a computer, as storing instructions for application programs that can selectively be executed by said computer or that can be selectively downloaded to another computer via a network (Moorthi at par. 0237, According to another embodiment, a second stage worker controller in configured to: retrieve system configuration, including number of processors/cores; retrieve test repository--in one embodiment, this means a git clone--in other embodiments, the repository can be downloaded from other storage locations); 
a memory device on said computer, as storing instructions for an application program currently being executed by a processor on said computer (Moorthi at par. 0087, the storage system stores software package and library dependencies for a test suite. Capturing dependencies from memory can substantially reduce instance startup time and computational burden in various embodiments); and 
a standalone memory device that can be inserted into an input port of a computer and uploaded onto said computer (Moorthi at par. 0071, According to one embodiment, the REST API 402 can be configured to allow a user interface (e.g., CLI) at a client to control the automated build, test and validation system. The REST API 402 can be configured to register a test suite, by requiring the client to specify a code repository, identify test cases. The REST API 402 can also be configured to interact with a hosted SCM system (e.g., 404). In some embodiments, registration through the REST API can include uploading source, test cases).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method of a memory device on a computer, as storing instructions for application programs that can selectively be executed by said computer or that can be selectively downloaded to another computer via a network; a memory device on said computer, as storing instructions for an application program currently being executed by a processor on said computer; and a standalone memory device that can be inserted into an input port of a computer and uploaded onto said computer, as disclosed by Moorthi for the purpose to facilitate user interaction and control of build and test validation so that the system can accept user specification of configurations that controls the way the system runs the user's tests (see abstract of Moorthi).

Claims 9, 12, and 14-15 are rejected under 35 U.S.C. 103 as being over Foresti et al. (US 2008/0148235 A1) in view of Peri-Glass et al. (US 2009/0320002 A1)  and further in view of Moorthi et al (2013/0152047 A1).

As to claim 9, Foresti does not explicitly disclose the method as implemented using one of: a service available on a network server and a service available as a cloud service.

However, Moorthi discloses the method as implemented using one of: a service available on a network server; and a service available as a cloud service (Moorthi at par. 0041the SDLC system can be configured to emphasize ease of use, speed, correctness, and cost-effective use of cloud compute resources. In further aspects, security and isolation of users and/or processes can be emphasized. The system can also include components that execute in a variety of environments, including but not limited to the customer's development environment, a web service environment, a compute environment hosted by a cloud service provider, and a storage service, which can also be operated in a cloud environment or other network accessible location).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method as implemented using one of: a service available on a network server and a service available as a cloud service, as disclosed by Moorthi for the purpose to provide functions associated with code building, source version control, and automated validity testing, for example, defined as a test suite, Clustering and Visualization components (see paragraph 0043 of Moorthi).

As to claim 12, it is a non-transitory storage medium claim, having similar limitations of claim 9. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 9.

As to claim 14, Foresti discloses the apparatus wherein said memory system comprises:
wherein a mobile crawler is applied for parsing the configuration file of the application and search for all possible states (Foresti discloses parsing file with mobile crawler par. 0066, the user interface coverage system 707 uses (test) automation or manual user actions to interact with the user interface. This interaction may be targeted to automatically to crawl or parse the user interfaces of the launched application to "walk through" and display as many as possible user interface component combinations available through the launched application … If automated user interface testing is utilized for automated parsing or crawling of the user interface, the automated user interface testing will virtually launch and parse each user interface combination available (in the testing code) to the launched software application. Further discloses search for possible state at pars. 0006 and 0071 “the user interface inspection system analyzes the attributes of the displayable controls of a runtime user interface against the design guidelines developed for the inspected user interface components and produces reports including information about any deviations between the displayable user interface components and the UI design guidelines. The design guidelines are configured as rules in the UI inspection system and are configurable to serve different purposes. For example, different user interface components or different collections of user interface components may have different sets of configured design rules. In addition, user defined design guidelines may be added to a set of software application developer design guidelines if desired. Using a basic set of design guidelines, users may build increasingly complex guideline sets by combining individual guidelines and associated configured rules. Further, at par. 0071, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application”. Examiner Note: when the "Report" tab is selected, the user interface inspection system 100 searches the path of a selected UI snapshot to find the associated XML file and user interface snapshot, see par. 0053. The design guidelines which are configured into a set of user interface rules are run against user interfaces of the analyzed software application as those user interfaces appear to a user of the analyzed software application at application runtime, see par. 0062. illustrated in FIG. 7, may be run automatically as part of the UI inspection and analysis process, illustrated in FIG. 6. Alternatively, the automated UI parsing process, illustrated in FIG. 7, may be run as a standalone process for determining all potential user interface component combinations for a selected software application, see par. 0068).

	Foresti does not explicitly disclose application programs that can selectively be executed or can be selectively downloaded to a computer via a network and a memory device storing instructions for an application program currently being executed by said processor.

Further, Moorthi discloses a memory device storing instructions for application programs that can selectively be executed by said processor or that can be selectively downloaded to a computer via a network (Moorthi at par. 0237, According to another embodiment, a second stage worker controller in configured to: retrieve system configuration, including number of processors/cores; retrieve test repository--in one embodiment, this means a git clone--in other embodiments, the repository can be downloaded from other storage locations); and 
a memory device storing instructions for an application program currently being executed by said processor (Moorthi at par. 0087, the storage system stores software package and library dependencies for a test suite. Capturing dependencies from memory can substantially reduce instance startup time and computational burden in various embodiments).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Foresti to include the method application programs that can selectively be executed or can be selectively downloaded to a computer via a network and a memory device storing instructions for an application program currently being executed by said processor, as disclosed by Moorthi for the purpose to provide functions associated with code building, source version control, and automated validity testing, for example, defined as a test suite, Clustering and Visualization components (see paragraph 0043 of Moorthi).

As to claim 15, Foresti discloses the apparatus as comprising one of: 
a network server (Foresti at par. 0077, the computer 1100 may operate in a networked environment using logical connections to remote computers through a network 1104, such as a local network, the Internet, etc. for example. The computer 1102 may connect to the network 1104 through a network interface unit 1116 connected to the bus 1110. It should be appreciated that the network interface unit 1116 may also be utilized to connect to other types of networks and remote computing systems); and 
a computer on a network that is provides said application program to be available as a cloud service (Foresti at par. 0078, a number of program modules and data files may be stored in the mass storage device 1114 and RAM 1118 of the computer 1100, including an operating system 1132 suitable for controlling the operation of a networked personal computer, such as the WINDOWS.RTM. operating systems from MICROSOFT CORPORATION of Redmond, Wash. The mass storage device 1114 and RAM 1118 may also store one or more program modules. Note: Foresti does not explicitly disclose network provide application available as cloud service. However, people skill in the art knows that cloud computing is the on-demand availability of computer system resources, especially data storage (cloud storage) and computing power, without direct active management by the user. The term is generally used to describe data centers available to many users over the Internet. Large clouds, predominant today, often have functions distributed over multiple locations from central service), wherein the calculating further comprises comparing the number of states reached with the number of possible states (Foresti discloses comparing possible state at Fig. 10, par. 0071, when the static and runtime information is compared in this case, the UI coverage system 707 for the application will be 100% for the first dialog box and 100% for the second dialog box. Then information for UI coverage for the displays illustrated in FIGS. 9 and 10 may be used by the user interface inspection system 100 for evaluating all possible user interface displays for the example software application; see also par. 0056, the application’s targeted UI are visited by either manual navigation or automation using the UI inspection system; see par. 0058, at operation 625, the user interface inspection system evaluates each user interface snapshot against the rules configured and stored by the user interface inspection system. Further, at par.0065, at operation 710, the user interface coverage system 707 statically collects user interface information from the software application without launching it, including information identifying all available user interface controls and relationships between available user interface controls).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199



/Chat C Do/Supervisory Patent Examiner, Art Unit 2193